Citation Nr: 1441796	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, initially evaluated as 0 percent (noncompensably) disabling, and as 10 percent disabling on and after December 9, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The June 2009 rating decision granted service connection for the left knee disability and assigned a 10 percent rating effective September 23, 2008 and granted service connection for the right knee disability and assigned a 0 percent rating effective September 23, 2008.  This decision also denied service connection for GERD and for sleep apnea.

A notice of disagreement, which objected to the disability ratings that were assigned for the left and right knee disabilities and the denial of service connection for GERD and sleep apnea, was received in August 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in April 2010.

In January 2011, a Decision Review Officer (DRO) at the Waco RO issued a decision increasing the rating for the Veteran's right knee disability to 10 percent, effective December 9, 2010.  As this decision did not constitute a full grant of the benefits sought, the matter of entitlement to a higher rating for retropatellar pain syndrome of the right knee remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his April 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  In April 2010, he was sent a letter requesting that he identify the type of hearing that he wanted.  Later that month, he completed and returned this form, specifying that he wished to withdraw his request for a Board hearing and instead be scheduled for a DRO hearing at his local RO. This reply constitutes a proper withdrawal of the Veteran's Board hearing request.

In November 2010, the Veteran testified at a DRO hearing at the Waco RO.  A transcript of this hearing was prepared and associated with the claims file.

In December 2012, the Board remanded this claim for additional development.  The requested development has been completed to the extent possible, and the case has been returned to the Board for further review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  Prior to December 9, 2010, the Veteran's retropatellar pain syndrome of the right knee is not manifested by arthritis, limitation of motion, or painful motion.

2.  From December 9, 2010, the Veteran's retropatellar pain syndrome of the right knee is manifested by noncompensable limitation of motion with objective evidence of pain, tenderness, crepitation, grinding, and guarding of movement.

3.  The Veteran's retropatellar pain syndrome of the left knee is manifested by noncompensable limitation of motion with objective evidence of pain, tenderness, crepitation, grinding, and guarding of movement.

4.  The preponderance of the evidence is against finding that the Veteran's current GERD is related to service.

5. The preponderance of the evidence is against finding that the Veteran's current sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a higher rating for retropatellar pain syndrome of the right knee, initially evaluated as 0 percent disabling and as 10 percent disabling on and after December 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  The criteria for assignment of an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

3.  GERD was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2013).

4.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in October 2008, prior to the initial adjudication of the Veteran's claims in June 2009, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and available private medical records.  

Following the December 2012 Board remand, the Appeals Management Center (AMC) attempted to obtain the Veteran's VA medical records consistent with the requirements of 38 C.F.R. § 3.159(c).  These efforts were ultimately unsuccessful, as outlined in an April 2013 memorandum, "Formal Finding on the Unavailability of Outpatient Treatment records."  

The RO arranged for the Veteran to undergo VA examinations in connection with his knee disability claims in April 2009 and December 2010.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim of entitlement to service connection for sleep apnea.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of evidence of in-service sleep apnea symptomatology.  Therefore, a VA examination is not warranted for this claim.

The Board also notes that the Veteran's GERD claim was remanded in December 2012 for the purpose of scheduling the Veteran for a VA examination.  VA alerted the Veteran in a March 2013 letter that he would be scheduled for a VA examination in connection with his claim.  He was notified that, "[i]f you can't keep the appointment or want to be re-scheduled, contact the medical facility on the appointment notice as soon as possible."  He was further informed that, "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  The Veteran was sent a letter notifying him of the time, date, and location of his upcoming April 2013 examination, but he failed to report.  He did not notify VA that he needed to reschedule prior to the scheduled examination, and he has not explained his failure to report.  

The law presumes the regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  Because the examination notification letter was sent to the Veteran's last known address, the Board presumes that the letter did, in fact, reach the Veteran.  The Veteran has not asserted the contrary.  The Board finds that VA took all appropriate steps to notify the Veteran of the upcoming VA examination.  

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In light of the above, the Board finds that VA satisfied its duty to assist the Veteran in giving him an opportunity to undergo a VA examination and that no further actions on VA's part are necessary.  Therefore, the Veteran's GERD claim will be evaluated based on the evidence of record.  

No further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided . 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's right and left knee retropatellar pain syndrome is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013), which provides ratings based on limitation of flexion.  

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Separate ratings may be also assigned for knee disability under Diagnostic Codes 5257 and 5003 (degenerative arthritis) where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the relevant evidence of record, an April 2009 VA joints examination report notes review of the claims file and interview and examination of the Veteran.  It notes that the Veteran complains of residual pain in both knees since the 1980s.  He reported his biggest problem is arising after squatting, needing assistance with pulling up on nearby objects.  He takes over-the-counter analgesics as needed.  He reported there have been no acute flare-ups of his knee pain that have been incapacitating in the past 12 months.  He uses no crutches, braces, canes, or corrective shoes.  He denied episodes of dislocation or recurrent subluxation.  The Veteran was working as a supervisor for Orkin and was able to perform his usual occupational and daily activities.  He has not taken any sick leave because of his knee pain in the past 12 months.  

On examination, right knee range of motion was flexion from 0 degrees to 140 degrees and extension to 0 degrees.  The right knee joint was not painful on motion.  Left knee range of motion was flexion from 0 degrees to 130 degrees with mild discomfort and extension to 0 degrees.  The left knee was painful at extremes of flexion.  The Veteran complained of pain in both knees with squatting, pulling up on the desk to ascend from squatting to a sitting position.  There was no pain (including on repeated use), fatigue, weakness, lack of endurance, or incoordination.  There was objective evidence of painful motion of the left knee with mild tenderness of the medial tibial plateau with mildly positive McMurray's sign and negative Lachman's test.  On the right, McMurray's test and Lachman's test were negative.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  No additional limitation of motion was noted with three repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner diagnosed retropatellar pain syndrome of the bilateral knees.

An undated private treatment record assesses bilateral knee osteoarthritis and reflects that the Veteran was being given steroid injections.

At his November 2010 DRO hearing, the Veteran testified that he has painful motion of the left knee and endorsed that there was no instability.  He reported that he has no left knee cartilage and that, short of replacing the entire knee, there was nothing that could be done.  He testified that he did not let the examiner test his right knee because of the extreme pain that was caused in his left knee.  He reported that he also has no cartilage in his right knee.  He also described the pain he experiences when he is trying to get up and reported that he has had shots in the knees.  

The Veteran also underwent a VA joints examination in December 2010.  The resulting examination report notes review of the claims file and interview and examination of the Veteran.  The Veteran reported that he received joint injections in his knees in September 2010.  He has discussed bilateral knee replacements and other procedures.  He reported having good results from the injections but at times has burning pain with kneeling.  He reported he is better than six months ago but still has a lot of pain.  He indicated both knees hurt him about the same.  He has reported that his knees have progressively worsened.  He takes medication, engages in physical therapy, and undergoes steroid injections.  He reported that his response to treatment is fair.  

On examination, the Veteran's gait was antalgic and there was abnormal weightbearing.  There was abnormal weightbearing, with increased wear outside the edge of the heels.  

On right knee examination, there was crepitus, tenderness, pain at rest, and guarding of movement.  There were bumps consistent with Osgood-Schlatter's disease.  There was crepitation and grinding.  There was no mass behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  

On left knee examination, there was crepitus, tenderness, pain at rest, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was crepitation and grinding.  There was no mass behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  

Right knee flexion was 0 degrees to 100 degrees with objective evidence of pain with active motion.  Extension was to 0 degrees.  Left knee flexion was 0 degrees to 102 degrees with objective evidence of pain with active motion.  Extension was to 0 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion. 

The Veteran reported that he had lost less than one week from work in the past 12 months.  The examiner diagnosed patellofemoral pain syndrome of the bilateral knees.  There were significant effects on the Veteran's usual occupation, with decreased mobility, problems with lifting and carrying, and pain.  His disability prevented exercise, sports, and recreation.  It had severe effects on his ability to do chores.  It had moderate effects on shopping and traveling.  It had no effect on feeding, bathing, dressing, toileting, grooming, and driving.  The Veteran was unable to go up and down stairs, he cannot climb ladders, and has great difficulty kneeling.  

Based on the above, the Board finds that ratings in excess of those currently assigned are not warranted.  The Board notes that at no point during this appeal does either of the Veteran's knees satisfy the limitation of motion requirements for a compensable rating under Diagnostic Code 5260.  As noted above, painful motion without functional impairment does not warrant a higher rating.  Furthermore, the Board notes that the evidence shows no additional impairment due to factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  

The Veteran's 10 percent left knee rating is based on limitation of motion, which is objectively confirmed by findings such as painful motion, guarding of movement, tenderness, crepitation and grinding, and flexion that is not limited to 30 degrees, even when taking into consideration factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the left knee joint due to symptoms such as tenderness, crepitation, grinding or guarding of movement, to warrant a 20 percent rating

In the absence of x-ray evidence of arthritis or of painful motion, a compensable rating is not available for the right knee under Diagnostic Code 5003 or 38 C.F.R. § 4.59 prior to December 9, 2010.  From December 9, 2010, however, the Veteran's left knee results in limited left knee flexion, which is objectively confirmed by findings such as painful motion, guarding of movement, tenderness, and crepitation, to warrant a 10 percent rating under 38 C.F.R. § 4.59, but there is not limitation of flexion to 30 degrees, even when taking into consideration factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the right knee joint due to such symptoms as tenderness, crepitation, grinding or guarding of movement, to warrant a 20 percent rating

The Board notes that separate ratings are not warranted under Diagnostic Code 5261, as extension of both knees has been full at all times during this appeal.

The Board also finds that, in the absence of instability, separate ratings are not warranted under Diagnostic Code 5257.

The Board has also considered whether to assign an increased rating for any portion of the appeal based on a different diagnostic code.  (The Board notes that any such ratings would have to replace the currently-assigned ratings under Diagnostic Code 5260 so as not to violate the prohibition against pyramiding.)

Knee disabilities are rated under 38 C.F.R. § 4.71, Diagnostic Codes 5256 through 5263.  In the absence of ankylosis, a rating under Diagnostic Code 5256 is not warranted.  In the absence of tibia and fibula impairment, a rating is not warranted under Diagnostic Code 5262.  In the absence of genu recurvatum, a rating is not warranted under Diagnostic Code 5263.

The results of the April 2009 VA examination indicated a mildly positive left knee McMurray test.  However, the results from this same examination also revealed a negative Lachman's test for the left and right knees, and a negative McMurray's test for the right knee.  Upon repeat VA examination in December 2010, the clinical evaluation of the knees revealed no clicks or snaps, patellar abnormality, meniscus abnormality, abnormal tendons or bursa or other knee abnormalities.  When the overall objective clinical findings, which essentially reveal no abnormality upon objective testing, are compared against the Veteran's testimony (at the November 2010 hearing) that he has no cartilage in either of his knees, the Board concludes that he had neither dislocation of the semilunar cartilage nor removal of the semilunar cartilage of either knee.  Although the Board acknowledges that the Veteran's testimony in this regard is relevant, the Board has determined that its conclusion is more in keeping with the record as a whole.  Therefore, the Board finds the Veteran's testimony to be of minimal probative value compared to the detailed clinical findings against the claim.

Accordingly, as the record evidence is not clinically characteristic of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, or of symptomatic removal of the semilunar cartilage, a rating under Diagnostic Code 5258 or 5259 is not warranted.  Furthermore, given that the Veteran's left and right knee symptoms of pain, tenderness, crepitation, grinding, and guarding of movement are contemplated by the 10 percent rating (for each knee) under 38 C.F.R. § 4.59, when considered together with Diagnostic Code 5260 and 38 C.F.R. §§ 4.40, 4.45, a rating under either Diagnostic Code 5258 or 5259 is not for application in this case.  38 C.F.R. § 4.14 (2013).

In short, the Board finds that entitlement to a higher initial rating for retropatellar pain syndrome of the right knee, evaluated as 0 percent disabling prior to December 9, 2010, and as 10 percent disability on and after December 9, 2010, is not warranted.  The Board also finds that entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to increased ratings for bilateral retropatellar pain syndrome must be denied.

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected knee disabilities adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

Generally, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disability initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In the case at hand, neither sleep apnea nor GERD is considered a chronic disability.  Therefore, service connection based on lay evidence of continuity of symptomatology is not an available option, and medical nexus evidence will be required.

A.  GERD

The Veteran has claimed entitlement to service connection for GERD, which he essentially contends he incurred during service.  

Turning to service treatment records, a July 1984 service treatment record notes the Veteran sought treatment for substernal chest pain, while complaints of chest pain are also noted in medical records from January 1984 and July 1990.  A September 1983 record notes an impression of musculoskeletal pain, noting that the Veteran had sought treatment for right anterior chest pain.  A December 1988 record notes that the Veteran sought treatment for abdominal pain after his stomach starting hurting him, he had diarrhea, and he started vomiting.  

On his March 1991 redeployment examination and April 1995 retirement physical, the Veteran's abdomen and viscera were found to be clinically normal.  The Veteran reported a history of, or current, pain or pressure in his chest on his March 1991 redeployment medical history report, but he denied past or current stomach trouble or frequent indigestion.  The Veteran expressly denied past or current pain or pressure in chest, frequent indigestion, and stomach trouble on his April 1995 retirement physical medical history report.  

A July 2004 private medical record notes an assessment of mild GERD.

An August 2005 record notes that the Veteran was prescribed Nexium and his chest pains had been improving.  

At his November 2010 DRO hearing, the Veteran testified that several doctors in service would give him muscle relaxers, believing his problems were muscular.  He reported that, a few years ago, he was having the same problem and his doctor gave him Nexium, and it has resolved his problems.  He reported that this was an issue with which he had been dealing for 25 years prior.

After considering the above evidence, the Board finds that entitlement to service connection for GERD is not established by the record.  The Board acknowledges the Veteran's assertions that his GERD is related to service and that the same symptoms he was having in service had incorrectly been attributed to muscle problems rather than GERD.  The Board notes, however, that there is no medical opinion of record identifying the Veteran's in-service complaints as GERD, and there is no medical opinion of record linking any current GERD symptoms with the symptoms he experienced in service.  The Veteran, as a layperson, is competent to report that he has been experiencing these same symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, because GERD is not a chronic disability under the applicable regulations, service connection based on lay reports of continuity of symptomatology is not available.

As noted above, the Veteran failed to report for his VA examination.  Therefore, any information that may have been gained from this examination is unavailable.

The Board finds that a preponderance of the evidence is against finding a link between the Veteran's GERD and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for GERD is not warranted.

B.  Sleep Apnea

The Veteran has claimed entitlement to service connection for sleep apnea, which he essentially contends he has experienced since service.  

The Veteran's service treatment records contain no indications of sleep apnea, to include reports of snoring or excessive daytime fatigue.

A July 2004 private medical record notes a history of snoring with witnessed apnea with an assessment of possible sleep apnea.  

A private medical record of a September 2005 sleep study diagnoses severe obstructive sleep apnea syndrome.  

An August 2008 sleep medicine consultation notes that the Veteran was initially referred for a sleep study three years earlier, and that "he has had a history of snoring for most of his life."

At his November 2010 DRO hearing, the Veteran testified that he experienced fatigue during service and thought that was just a part of his life. 

The Board finds that the above evidence does not establish a nexus between the Veteran's in-service fatigue and his current sleep apnea.  The Veteran, as a layperson, is competent to offer testimony that he suffered from fatigue during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question, such as diagnosing in-service sleep apnea based solely on his snoring and daytime fatigue in service.  None of his testimony or his reports to medical treatment providers has suggested other symptoms more particular to sleep apnea, such as awaking gasping for air.  The Board therefore finds that the Veteran cannot provide a competent diagnosis of in-service sleep apnea, and he cannot competently link in-service snoring and daytime fatigue to his current sleep apnea.

In short, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's sleep apnea and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to service connection for sleep apnea is not warranted.


ORDER

Entitlement to an increased rating for retropatellar pain syndrome of the right knee, initially evaluated as 0 percent disabling, and as 10 percent disabling on and after December 9, 2010, is denied.

Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


